Name: Commission Regulation (EC) No 1113/2004 of 15 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 16.6.2004 EN Official Journal of the European Union L 214/1 COMMISSION REGULATION (EC) No 1113/2004 of 15 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 15 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 55,0 999 55,0 0707 00 05 052 105,2 096 99,3 999 102,3 0709 90 70 052 98,4 999 98,4 0805 50 10 388 61,6 508 52,1 528 54,5 999 56,1 0808 10 20, 0808 10 50, 0808 10 90 388 86,2 400 119,4 404 106,3 508 64,0 512 73,7 524 42,8 528 65,4 720 105,7 804 103,8 999 85,3 0809 10 00 052 206,1 624 221,0 999 213,6 0809 20 95 052 402,6 400 372,0 999 387,3 0809 30 10, 0809 30 90 052 189,9 624 175,1 999 182,5 0809 40 05 052 282,2 624 227,3 999 254,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.